This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO, ex rel.
 3 HUMAN SERVICES DEPARTMENT
 4 and ANGELA HAZELET,

 5          Petitioners-Appellees,

 6 v.                                                                                    NO. 32,181

 7 MARK ARNAUDVILLE,

 8          Respondent-Appellant.


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Alisa Ann Hadfield, District Judge


11 Darby Sais
12 Albuquerque, NM

13 for Appellee Human Services Department

14 Angela Hazelet
15 Albuquerque, NM

16 Pro se Appellee

17 Mark Arnaudville
18 Albuquerque, NM
 1 Pro se Appellant



 2                             MEMORANDUM OPINION

 3 CASTILLO, Chief Judge.

 4        Appellant Mark Arnaudville (Father) appeals pro se from the district court’s

 5 ruling that adopts the recommendation of the hearing officer with regard to Father’s

 6 support obligations. [RP 230, 241] Our notice proposed to affirm and Father filed a

 7 memorandum in opposition. We remain unpersuaded by Father’s arguments and

 8 therefore affirm.

 9        Father continues to argue that the hearing officer on remand failed to give him

10 credit for monies he previously paid to satisfy the child support judgment. [MIO 1-4]

11 As extensively detailed in our notice, however, our careful review of the proceedings

12 provides that the hearing officer acted within the scope of our remand in State ex rel.,

13 HSD & Angela Hazelet v. Arnaudville, No. 30,761, slip op. (N.M. Ct. App. April 11,

14 2011) [RP 197, 204] and properly afforded Father any credit to which he was entitled.

15 In this regard, for the reasons discussed at length provided in our notice, we conclude

16 that the hearing officer on remand correctly assessed Father’s retroactive child support

17 arrears owed to Mother. See Zabolzadeh v. Zabolzadeh, 2009-NMCA-046, ¶ 7, 146

18 N.M. 125, 207 P.3d 359 (holding that child support could be ordered retroactively

                                              2
 1 from the date the mother’s petition to modify stipulated order of paternity and for

 2 child support was filed, but could not be ordered retroactive to any point prior to the

 3 petition). We further conclude, for the reasons detailed in our notice, that the hearing

 4 officer on remand correctly assessed Father’s obligation to reimburse HSD for public

 5 assistance, and in doing so gave Father any credit to which he was entitled. See

 6 generally NMSA 1978, § 27-2-28(E) (2009) (providing that the noncustodial parent

 7 shall be given credit against the owed public assistance for any in-kind support

 8 actually provided, including housing, clothing, food or funds paid prior to the entry

 9 of any order for support).

10        We therefore affirm.

11        IT IS SO ORDERED.



12                                         __________________________________
13                                         CELIA FOY CASTILLO, Chief Judge

14 WE CONCUR:



15 __________________________________
16 JAMES J. WECHSLER, Judge



17 __________________________________
18 JONATHAN B. SUTIN, Judge

                                              3